DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1: Lines 8-11 have been amended to recite “a second indicating element disposed in the cavity of the hub including an open proximal end, an open distal end and a body extending from the open proximal end of the second indicating element to the open distal end of the second indicating element, the body having an outside surface and an inside surface, the inside surface of the second indicating element defining a hollow interior extending from the open proximal end of the second indicating element to the open distal end of the second indicating element, the outside surface of the”. Line 19 has been amended to recite “container from being inserted into the hollow interior upon application of the pre-determined distally”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Claim 1 has been amended to require a medical device configured to be connected to a tip of a fluid storage container and comprising (a) a hub with a sidewall, an open proximal end, and a distal end with an opening, (b) a first indicating having a distal end attached to the distal end of the hub and a proximal end extending into a cavity defined by the hub such that a peripheral recess is formed with the sidewall of the hub, and (c) a second indicating element disposed in the cavity and including an open proximal end, an open distal end, and a body having an outside surface, an inside surface forming a hollow interior extending from the open proximal end to the open distal end, one or more lips along the outside surface of the body that prevent the body from entering the recess until a pre-determined distally directed force is applied to the second indicating element by the tip, and a gradually tapered cross-sectional width defined by the inside surface of the second indicating element which is sized to prevent the tip from being inserted into the hollow interior upon application of the pre-determined distally directed force. Although “a tip of a fluid storage container” is only functionally recited and not a part of the claimed “medical device”, the functional recitations regarding how the “medical device” must interact with a “tip” limit the structure of the “medical device”. US Pat 4,781,701 to Geprags (as applied in the last Detailed Action) remains the closest prior art of record but the amendments to claim 1 overcome Geprags because Geprags' “second indicating element” is the distal neck 2 of a dual-piston 9,9 syringe 1 and one of ordinary skill in the art would not interpret the neck 2 as being “configured to be connected to a tip of a fluid storage container” that applies a “pre-determined distally directed force […] to the second indicating element” and is prevented “from being inserted into the hollow interior upon application of the pre-determined distally directed force” by the gradually tapered cross-sectional width of the second indicating element. Additionally, the combination of features recited in claim 1 could not be found elsewhere or was not suggested elsewhere in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783